FILED
                           NOT FOR PUBLICATION
                                                                            APR 28 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


DOUGLAS WOO, an individual;                      No.   14-56992
ARTHUR MOORE, an individual;
BENSON LIN, an individual; JUAN                  D.C. No.
SALCEDO, an individual; JOHN ARAKI,              8:14-cv-00995-DOC-AN
an individual,

              Plaintiffs-Appellants,             MEMORANDUM*

 v.

SCOTTSDALE INSURANCE
COMPANY, an Ohio corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                    Argued and Submitted November 10, 2016
                              Pasadena, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and MARQUEZ,**
District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Rosemary Marquez, United States District Judge for
the District of Arizona, sitting by designation.
      Plaintiffs-Appellants Douglas Woo, Arthur Moore, Benson Lin, Juan

Salcedo, and John Araki (“Insureds”) sought declaratory relief and alleged

breaches of contract and the implied covenant of good faith and fair dealing after

Defendant-Appellee Scottsdale Insurance Company (“Insurance Company”)

declined to defend against and provide coverage for a lawsuit brought against

Insureds. The United States District Court for the Central District of California

granted summary judgment in favor of the Insurance Company, and denied

summary judgment in favor of Insureds. Insureds now appeal.

      We review de novo. Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir.

2001) (en banc); Moran v. Washington, 147 F.3d 839, 844 (9th Cir. 1998). “We

determine, viewing the evidence in the light most favorable to the nonmoving

party, whether there are any genuine issues of material fact and whether the district

court correctly applied the relevant substantive law.” Oswalt v. Resolute Indus.,

Inc., 642 F.3d 856, 860 (9th Cir. 2011) (quoting Wallis v. Princess Cruises, Inc.,

306 F.3d 827, 832 (9th Cir. 2002)); see also Fed. R. Civ. P. 56(a).


      The district court correctly granted the Insurance Company’s motion for

summary judgment and denied Insureds’ motion for summary judgment. At least

two clauses included in the parties’ insurance contract namely the exclusions for

prior knowledge and prior litigation expressly preclude coverage for the entirety of

                                          2
the Tatung lawsuit. The prior knowledge exclusion precludes coverage for the

Tatung suit because an insured, albeit not necessarily the Insureds here seeking

coverage, knew of the facts and circumstances from which the Tatung suit derived.

Similarly, the prior litigation exclusion precludes coverage for the Tatung suit

because the suit arose out of a demand letter issued before April 2010. Because

these exclusions render coverage impossible for any of the claims raised in the

Tatung lawsuit, Insurer has no duty to defend Insureds therein. See Montrose

Chem. Corp. v. Super. Ct., 861 P.2d 1153, 1157-59 (Cal. 1993).


      AFFIRMED.




                                          3